UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4629


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DEANTE LAMONT BANKS,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:15-cr-00023-CCE-1)


Submitted:   May 24, 2016                 Decided:   June 16, 2016


Before AGEE, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Todd A. Smith, LAW OFFICE OF TODD ALLEN SMITH, Graham, North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Terry M. Meinecke, Assistant United States Attorney, Winston-
Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Deante Lamont Banks appeals his conviction following his

guilty plea to possession of a firearm by a convicted felon, in

violation     of     18   U.S.C.    §§ 922(g)(1),              924(a)(2)      (2012).       Two

prior North Carolina convictions served as predicate felonies

for purposes of § 922(g)(1): possession of cocaine, for which

the   state     court       sentenced         Banks       to     6     to    17   months     of

imprisonment,        and     possession        of     a    schedule          II   controlled

substance, for which the state court sentenced him to 5 to 15

months   of    imprisonment.             On   appeal,          Banks    asserts      that   the

offenses were not felonies because neither exposed him to an

active prison term of more than 12 months.                           We affirm.

      In United States v. Barlow, 811 F.3d 133 (4th Cir. 2015),

we addressed the impact of the Justice Reinvestment Act of 2011

(“JRA”),      2011    N.C.       Sess.   Laws       192,       on     the   North    Carolina

Structured Sentencing Act.               “[T]he Structured Sentencing Act and

its statutory tables determine if a crime is punishable by a

term of imprisonment of more than one year.”                                Id. at 137; see

United States v. Simmons, 649 F.3d 237, 240, 249-50 (4th Cir.

2011) (en banc).            “[T]he [JRA] mandates terms of post-release

supervision        for     all    convicted       felons         except      those    serving

sentences of life without parole.”                    Barlow, 811 F.3d at 137.               In

Banks’ case, the JRA required him to serve 9 months of his 6-to-

17-month and 5-to-15-month sentences on postrelease supervision.

                                              2
        We    reiterated       in     Barlow    that,   in    determining         whether    a

prior        term    of     imprisonment       qualifies     as    a     felony,     Simmons

requires us to “ask only what term of imprisonment the defendant

was exposed to for his conviction, not the most likely duration

of his imprisonment.”                  Id. at 140.         We held that “state law

renders        post-release           supervision       part       of     the      term     of

imprisonment,” id., such that “all North Carolina felonies now

qualify as federal predicate felonies,” id. at 137.

        Thus,       as      Banks     acknowledges,     our       decision      in    Barlow

forecloses          his     appeal.      Accordingly,      we     affirm    the      district

court’s judgment.              We dispense with oral argument because the

facts    and        legal    contentions       are   adequately         presented     in   the

materials       before        this    court    and   argument      would     not     aid   the

decisional process.

                                                                                     AFFIRMED




                                                3